In The

                               Court of Appeals
                    Ninth District of Texas at Beaumont
                             _________________
                              NO. 09-14-00196-CR
                             _________________

                CURTIS NATHANIEL BULLMAN, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee
________________________________________________________________________

                   On Appeal from the 128th District Court
                          Orange County, Texas
                       Trial Cause No. A-130,595-R
________________________________________________________________________

                         MEMORANDUM OPINION

      In four issues, appellant, Curtis Nathaniel Bullman, challenges his

conviction for continuous sexual abuse of a young child. See Tex. Penal Code Ann.

§ 21.02 (West Supp. 2015). 1 Bullman contends the trial court abused its discretion

in admitting the following: (1) the testimony of an outcry witness; (2) evidence of

      1
         Although the Legislature amended section 21.02 of the Texas Penal Code
after the commission of the alleged offense, we cite to the current version of the
statute because the subsequent amendments do not affect the outcome of this
appeal.

                                        1
Bullman’s extraneous offenses; (3) Facebook records; and (4) telephone recordings

and transcripts. Because we overrule all of Bullman’s issues on appeal, we affirm

the judgment of the trial court.

                                   I. Background

      The State indicted Bullman for continuous sexual abuse of a child. The State

alleged that “from on or about June 3, 2011 through March 5, 2012” Bullman

committed two or more acts of sexual abuse against E.D. 2, a child younger than

fourteen years of age. The State specifically alleged that Bullman committed

aggravated sexual assault against E.D. on or about June 3, 2011, November 1,

2011, and March 5, 2012.

      Bullman pled not guilty to the charges against him and elected a trial by

jury. At the conclusion of the trial, the jury found Bullman guilty of continuous

sexual abuse of a young child and sentenced him to life imprisonment. Bullman

filed a timely notice of appeal.

                               II. Outcry Testimony

      In his first issue, Bullman contends that the trial court abused its discretion

by admitting testimony from E.D.’s mother (the “Mother”) regarding E.D.’s outcry

statement under article 38.072 of the Texas Code of Criminal Procedure. See
      2
       To protect the victim’s identity, we use an alias. See McClendon v. State,
643 S.W.2d 936, 936 n.1 (Tex. Crim. App. [Panel Op.] 1982).
                                        2
generally Tex. Code Crim. Proc. Ann. art. 38.072 (West Supp. 2015).3 The trial

court has broad discretion to determine whether a child’s hearsay statement is

admissible under article 38.072. Reed v. State, 974 S.W.2d 838, 841 (Tex. App.—

San Antonio 1998, pet. ref’d). We will not disturb the trial court’s ruling unless the

record shows a clear abuse of discretion. Id.

A. Untimely Notice

      Bullman first argues that the Mother’s outcry statement testimony was

inadmissible because the State did not provide fourteen days’ notice as required by

section 2(b)(1) of article 38.072. See generally Tex. Code Crim. Proc. Ann. art.

38.072 § 2(b)(1).

      Hearsay statements are not admissible unless otherwise provided by the

rules of evidence or by statute. Tex. R. Evid. 802. Article 38.072 of the Texas

Code of Criminal Procedure creates a statutory exception to the rule against

hearsay for statements of child-abuse victims when certain conditions are met. See

Tex. Code Crim. Proc. Ann. art. 38.072. The exception provides that in sexual

offense cases committed against a child, a statement that was made by the child to

      3
        The Legislature amended article 38.072 of the Texas Code of Criminal
Procedure after the commission of the alleged offense; however, we cite to the
current version of the statute because the subsequent amendments do not affect the
outcome of this appeal.

                                          3
the first adult about the offense will not be inadmissible because of the hearsay

rule. Id. art. 38.072, § 2(a), (b). However, for this hearsay exception to apply, the

State must notify the defendant of its intention to offer such statement on or before

the fourteenth day before trial begins. Id. art. 38.072, § 2(b)(1)(A). “The purpose of

the notice requirement is to prevent the defendant from being surprised by the

introduction of the outcry-hearsay testimony.” Gay v. State, 981 S.W.2d 864, 866

(Tex. App.—Houston [1st Dist.] 1998, pet. ref’d); see also Fetterolf v. State, 782
S.W.2d 927, 930 (Tex. App.—Houston [14th Dist.] 1989, pet. ref’d).

      Bullman contends—and the State concedes—that the State did not provide

fourteen days’ written notice of its intent to call an outcry witness. The State filed

its notice of intent to introduce the hearsay statement of a child abuse victim on

March 27, 2014, the eleventh day before trial began. Bullman argues that the

State’s noncompliance with the notice provision should have prevented the State

from using the article 38.072 hearsay exception. However, when notice is

untimely, the admission of outcry testimony is harmless error if the defendant had

actual notice of the identity of the outcry witness, the complainant testified and

was subject to cross-examination, and the defendant did not show that the untimely

notice impeded his defense. See Fetterolf, 782 S.W.2d at 930; see also Upton v.

State, 894 S.W.2d 426, 429 (Tex. App.—Amarillo 1995, pet. ref’d) (holding

                                          4
untimely notice was harmless error when appellant admitted he reviewed the

State’s file and learned the identity of two potential outcry witnesses, when

appellant did not establish how his defense was impeded by the untimely notice,

and when the complainant appeared as a witness, provided comparable testimony

to the outcry witness, and was subjected to cross-examination).

      During the article 38.072 hearing, the State argued it had an open file policy

and that defense counsel had had an opportunity to review everything in the State’s

file, including the Mother’s statement. Additionally, the prosecutor for the State

informed the trial court that sometime before he filed the written notice, he had

spoken with defense counsel and verbally informed her that the State was going to

call the Mother as an outcry witness.

      Bullman does not contest these facts, and defense counsel admitted at the

hearing that she had reviewed the State’s file. Moreover, fourteen days before trial,

defense counsel filed a motion wherein she stated that she had reason to believe

that the State planned to present the testimony of an outcry witness at trial. Twelve

days before trial, during the pretrial motions hearing, defense counsel stated on the

record that the State’s intention to call an outcry witness to introduce E.D.’s outcry

statement “should not be an issue[.]” After defense counsel made the statement, the

trial court noted that it did not have the State’s notice in the file. The State

                                          5
responded that it thought it had already given notice but would file its notice that

day.

       At the article 38.072 hearing, the trial court asked defense counsel if she was

surprised that the outcry witness was going to testify. Defense counsel responded

that she was not surprised by the content of the outcry witness’s statement, but she

was surprised that the State actually planned to call the witness to testify because

she had not received formal notice of the State’s intent to call the witness. When

asked if she would have changed her trial strategy had she received the notice a

few days before, defense counsel responded that she “may” have changed her trial

strategy.

       Here, Bullman has failed to show that the State’s untimely notice caused him

harm. While Bullman contends he was surprised by the State’s notice of intent to

call an outcry witness, Bullman cannot reasonably argue he was actually surprised

by the outcry evidence. As indicated above, defense counsel reviewed the State’s

file long before trial and within that file was the Mother’s statement, which

detailed E.D.’s outcry of sexual abuse. Additionally, the State responded that it had

previously informed counsel of its intent to call an outcry witness. Defense counsel

argued that she might have changed her defensive strategy if she had received

proper notice, but she does not show how the lack of timely notice impeded

                                          6
Bullman’s defense. Also, E.D. testified and was subject to cross-examination

regarding the statements she made to her mother. See Hanson v. State, 180 S.W.3d
726, 729-30 (Tex. App.—Waco 2005, no pet.).

      Additionally, even if Bullman had shown surprise and prejudice in the

admission of the Mother’s testimony, any error would not be reversible error when

the same evidence was subsequently admitted without objection. See Leday v.

State, 983 S.W.2d 713, 718 (Tex. Crim. App. 1998). E.D. testified about

Bullman’s sexual abuse. She testified as to each incident of abuse identified by the

Mother, and did so in greater detail. Under these facts, we conclude that harm has

not been shown. See Tex. R. App. P. 44.2(b).

B.    Improper Scope of Testimony

      Bullman also contends that the trial court was lenient in what it allowed to

come in as part of the Mother’s outcry statement testimony and, thus, the testimony

was not proper. Bullman argues that the trial court should not have allowed the

Mother to testify about incidents of sexual abuse that occurred prior to June 3,

2011, and about an incident of forced sexual intercourse that occurred on an

unspecified date. Bullman’s counsel objected during the article 38.072 hearing, but

the trial court did not rule on Bullman’s objection, and instead, instructed

Bullman’s counsel to present the objections during trial. Thus, Bullman failed to

                                         7
obtain a definitive adverse ruling on this objection during the article 38.072

hearing. Furthermore, Bullman did not object to the Mother’s testimony on this

basis when the State sought to enter her testimony during trial. We conclude that

Bullman failed to preserve his complaint for review. See Tex. R. App. P. 33.1(a).

      We overrule Bullman’s first issue.

                        III. Extraneous Offense Testimony

      In his second issue, Bullman contends that the trial court abused its

discretion in allowing E.D. to testify regarding “events or alleged instances of

abuse” that occurred outside of the time specified in the indictment. According to

Bullman, the State offered the testimony only for the purpose of proving Bullman’s

character so as to show that he acted in conformity with that character, and he

contends that none of the exceptions listed in Rule 404(b) of the Texas Rules of

Evidence support the admissibility of the evidence.4

      4
         For sexual-abuse cases involving children, article 38.37 of the Texas Code
of Criminal Procedure provides that notwithstanding Rule of Evidence 404,
“evidence of other crimes, wrongs, or acts committed by the defendant against the
child who is the victim of the alleged offense shall be admitted for its bearing on
relevant matters, including: (1) the state of mind of the defendant and the child;
and (2) the previous and subsequent relationship between the defendant and the
child.” Tex. Code. Crim. Proc. Ann. art. 38.37, § 1(b) (West Supp. 2015).
However, before this type of evidence may be admitted under article 38.37, the
statute provides that “[t]he state shall give the defendant notice of the state’s intent
to introduce” the evidence in its case in chief “not later than the 30th day before
the date of the defendant’s trial. Id. art. 38.37, § 3. Article 38.37 further provides
                                            8
      As a prerequisite to presenting a complaint for appellate review, the record

must show that the complaint was made to the trial court by a timely objection

stating the grounds for the ruling that the complaining party sought from the trial

court with sufficient specificity to make the trial court aware of the complaint,

unless the specific grounds were apparent from the context, and that the trial court

ruled on the objection. Tex. R. App. P. 33.1. During a bench conference, Bullman

objected “to any other extraneous offenses other than those stated in the

Indictment[.]” Bullman expressly based his objection on Texas Rule of Evidence

403. He argued that although relevant, the extraneous offense evidence may still be

excluded if its probative value is substantially outweighed by the danger of unfair

prejudice or confusion of the issues. The trial court overruled Bullman’s objection.

Because Bullman failed to object to the evidence based on Rule 404, we conclude

he has failed to preserve his complaint under Rule 404(b). See Tex. R. App. P.

33.1; see also Wilson v. State, 71 S.W.3d 346, 349 (Tex. Crim. App. 2002) (To



that the trial court must “conduct a hearing out of the presence of the jury” to
determine whether “the evidence likely to be admitted at trial will be adequate to
support a finding by the jury that the defendant committed the separate offense
beyond a reasonable doubt[.]” Id. art. 38.37, § 2-a. In this case, the record does not
show that the State provided the requisite notice that it intended to introduce the
evidence at issue under article 38.37 or that the trial court held a hearing before the
evidence was admitted. For these reasons, we do not discuss the admissibility of
the evidence under article 38.37.
                                          9
preserve error for appellate review, “the point of error on appeal must comport

with the objection made at trial.”). 5

      Bullman did raise a Rule 403 objection, which we now consider. On appeal,

Bullman specifically complains about the admissibility of the following testimony

by E.D.: (1) Bullman began having vaginal intercourse with E.D. when she was

nine years old; (2) Bullman continued having regular intercourse with E.D. until

February 2013, eleven months after the last date alleged in the indictment; and (3)

Bullman forced E.D. to have intercourse with him on an unspecified date,

potentially outside the indictment period. Bullman contends the trial court should

have excluded this evidence under Texas Rule of Evidence 403. He argues that the

trial court failed to conduct a proper balancing test under Rule 403. The trial court

is presumed to engage in the required balancing test under Rule 403 once a party

objects on the ground of Rule 403 and the trial court rules on the objection, unless

the record indicates otherwise. See Rojas v. State, 986 S.W.2d 241, 250 (Tex.

Crim. App. 1998); Santellan v. State, 939 S.W.2d 155, 173 (Tex. Crim. App.


      5
         To the extent that Bullman’s argument during the article 38.072 hearing
could be construed as a Rule 404 objection to the admissibility of extraneous
offense evidence offered during E.D.’s testimony, we reiterate that Bullman failed
to obtain a ruling on his complaint, and, as such, failed to preserve error on that
basis. See Tex. R. App. P. 33.1(a).


                                         10
1997). The trial court is not required to sua sponte place the results of its balancing

test on the record. Williams v. State, 958 S.W.2d 186, 195 (Tex. Crim. App. 1997).

The record before us does not affirmatively show the trial court refused to conduct

the Rule 403 balancing test, it simply overruled Bullman’s Rule 403 objection. We

presume the trial court did engage in a balancing test before the court ruled on the

objection.

      Even if we assume that the trial court abused its discretion by admitting the

extraneous offense testimony, we will not reverse the judgment if the error was

harmless. See Tex. R. App. P. 44.2. We review error in admitting extraneous

offense evidence as non-constitutional error. See Casey v. State, 215 S.W.3d 870,

884-85 (Tex. Crim. App. 2007). We will disregard non-constitutional error that

does not affect a criminal defendant’s substantial rights. See Tex. R. App. P.

44.2(b). “A substantial right is affected when the error had a substantial and

injurious effect or influence in determining the jury’s verdict.” Schmutz v. State,

440 S.W.3d 29, 39 (Tex. Crim. App. 2014). In our determination of whether error

adversely affected the jury’s decision, we consider everything in the record,

including testimony, physical evidence, jury instructions, the State’s theories and

any defensive theories, closing arguments, and voir dire. Id.



                                          11
      Regarding E.D.’s testimony that Bullman forced her to have sex, we note

that E.D.’s mother testified as to the same occurrence without a Rule 403

objection. Additionally, Facebook records containing a conversation between E.D.

and Bullman, wherein Bullman admits to the forced occurrence, were entered into

the record without a Rule 403 objection. Both E.D. and her mother testified that

Bullman sexually molested E.D. when she was eight years old without objection.

Also, the recording and transcription of three telephone conversations between

Bullman and E.D. were admitted without a Rule 403 objection. During one of the

telephone conversations, evidence was presented to the jury that Bullman was

having sex with E.D. when she was eight and nine years old. Thus, E.D.’s

testimony was merely cumulative of other evidence admitted without a proper Rule

403 objection. See Leday, 983 S.W.2d at 718; Duncan v. State, 95 S.W.3d 669, 672

(Tex. App.—Houston [1st Dist.] 2002, pet. ref’d); see also Wilson, 71 S.W.3d at

349. Accordingly, because evidence regarding these two extraneous offenses was

admitted through other sources without a proper objection, we conclude any error

potentially stemming from the admission of the evidence was harmless. See Tex.

R. App. P. 44.2(b).

      Concerning E.D.’s testimony that the abuse continued after the indictment

period, we conclude that error, if any, did not have a substantial and injurious

                                      12
effect or influence in determining the jury’s verdict. E.D.’s testimony regarding the

sexual abuse occurring after March 2013, was very general in nature and not as

detailed or extensive as her testimony regarding the sexual abuse offenses covered

in the indictment. Additionally, the State did not emphasize this evidence during

the trial. The jury heard substantial evidence and argument concerning Bullman’s

sexual abuse of E.D. starting from age eight and continuing until she turned

fourteen years old. We believe there is little risk that the jury would have convicted

Bullman based on the evidence that he continued to sexually abuse E.D. after she

turned fourteen, rather than the detailed and extensive evidence that was the basis

of the State’s indictment. See Tex. R. App. P. 44.2(b). Therefore, we hold that the

error in admitting this evidence, if any, did not affect a substantial right of Bullman

and must be disregarded.

      We overrule Bullman’s second issue.

                      IV. Admissibility of Facebook Records

      In his third issue, Bullman contends the trial court abused its discretion in

admitting into evidence Facebook records from Bullman’s Facebook account,

which included various dialogues between Bullman and E.D. Bullman argues the

Facebook records were not properly authenticated and contained inadmissible

hearsay.

                                          13
      Like other types of evidence, electronically stored evidence must be properly

authenticated. See Tienda v. State, 358 S.W.3d 633, 638-39 (Tex. Crim. App.

2012). Rule of Evidence 901(a) states that for the proponent of evidence to satisfy

the authentication requirement, he must “produce evidence sufficient to support a

finding that the item is what the proponent claims it is.” Tex. R. Evid. 901(a). In a

jury trial, after the trial court makes this threshold decision, the jury then has the

role to ultimately determine whether an item of evidence is indeed what its

proponent claims. Butler v. State, 459 S.W.3d 595, 600 (Tex. Crim. App. 2015).

We review the trial court’s determination of the threshold requirement for an abuse

of discretion and will not reverse its decision if it is within the zone of reasonable

disagreement. Id.

      “Evidence may be authenticated in a number of ways, including by direct

testimony from a witness with personal knowledge, by comparison with other

authenticated evidence, or by circumstantial evidence.” Tienda, 358 S.W.3d at 638.

In Tienda, the Court of Criminal Appeals addressed the authentication of printouts

from a social-networking website, namely MySpace. Id. at 638-47. Acknowledging

that computers can be hacked, passwords compromised, and mobile phones stolen,

the Court explained that evidence that “an email on its face purports to come from

a certain person’s email address, that the respondent in an internet chat room

                                         14
dialogue purports to identify himself, or that a text message emanates from a cell

phone number assigned to the purported author” is alone insufficient to support a

finding of authenticity. Id. 641-42. However, after reviewing the content of the

MySpace postings, the Court concluded there was sufficient circumstantial

evidence to establish a prima facie case such that a reasonable juror could have

found that the MySpace accounts were created and maintained by the defendant.

Id. at 642. Later, in Butler, the Court explained that the trial court may consider the

message’s “‘appearance, contents, substance, internal patterns, or other distinctive

characteristics,’ which considered in conjunction with other circumstances” to

support a conclusion that a message emanated from the purported author. 459
S.W.3d at 602 (quoting Tex. R. Evid. 901(b)(4)).

      The Austin Court of Appeals identified the two major authentication

concerns specific to Facebook:

      First, because anyone can establish a fictitious profile under any
      name, the person viewing the profile has no way of knowing whether
      the profile is legitimate. Second, because a person may gain access to
      another person’s account by obtaining the user’s name and password,
      the person viewing communications on or from an account profile
      cannot be certain that the author is in fact the profile owner.

Campbell v. State, 382 S.W.3d 545, 550 (Tex. App.—Austin 2012, no pet.)

(internal citations omitted). In Campbell, the defendant acknowledged having a

Facebook account but denied sending the victim the Facebook messages at issue.
                                     15
Id. at 551. And, the defendant argued that only he and the victim had access to his

Facebook account. Id. The victim in the case identified the printouts as messages

she received from the defendant, and she specifically denied that she sent the

messages to herself through the defendant’s account. Id. The victim also denied

having the defendant’s current Facebook password the day the messages were sent.

Id. The court considered the content of the Facebook messages and found internal

characteristics that linked the messages to the defendant as the author. Id. at 551-

52. The court concluded that the State was not required to conclusively establish

that the defendant authored the messages; rather, the State only had to present

prima facie evidence such that a reasonable jury could have found that the

Facebook messages were created by the defendant. Id. at 552-53. The court

concluded such evidence was presented in Campbell, and determined the trial court

did not err in overruling the defendant’s authentication objection. Id. at 553.

      In reviewing whether the evidence is sufficient to support the trial court’s

ruling, we note initially that the messages, on their face, purport to be messages

sent from a Facebook account bearing the name “Curtis N Bullman” to an account

bearing E.D.’s name.6 While this fact, without more, is not sufficient to

      6
       In his brief, Bullman notes that the trial court also admitted records from a
Facebook account bearing the name “Stanley.doritos[.]” Bullman does not identify
any content from this account that he alleges caused him harm. See Tex. R. App. P.
                                         16
authenticate Bullman as the author of the messages, “when combined with other

circumstantial evidence, the record may support a finding by a rational jury that the

messages were authored and sent by” Bullman. Id. at 551. Therefore, we examine

whether other evidence in the record supports the trial court’s ruling as to the

authenticity of the Facebook records.

      E.D. testified that she communicated with Bullman through Facebook and

that the messages she received during those communications stemmed from a

Facebook account bearing the name, “Curtis N. Bullman[.]” E.D. recalled that

Bullman sent her a friend request from this account in May 2013 after he left

Texas. E.D. explained that she knew she was communicating with Bullman

because of “the way he said things” and because he communicated things through

Facebook that only she and Bullman would know. For example, E.D. testified that

Bullman created a code and required E.D. to use the code during Facebook

conversations to verify he was communicating with her. E.D. testified that




38.1(i). Our review of the record indicates that there are no Facebook messages
between Bullman and E.D. from this account. Moreover, the only testimony in the
record regarding this account is that there were no conversations between Bullman
and E.D. from this Facebook account. To the extent Bullman’s brief challenges the
trial court’s admission of these records, we conclude any error potentially
stemming from the admission of the records from the “Stanley.doritos” Facebook
account would be harmless. See Tex. R. App. P. 44.2(b).
                                          17
Bullman used the code during the Facebook conversations at issue in this case, and

as a result, she was certain she was communicating with Bullman.

      A forensics investigator with the sheriff’s office testified that he obtained the

records from Facebook pursuant to a probable cause search warrant. The

investigator identified the evidence he received from Facebook in its response to

the search warrant. The investigator testified that the Facebook records reflect that

Bullman’s account was logged into in South Carolina and in Tennessee, but not in

Orange County. There is evidence in the record that after leaving Texas, Bullman

went to South Carolina and Tennessee. The investigator also testified that

Facebook verified this was Bullman’s account through his email address and phone

number. An Orange County detective testified that they obtained the phone number

for Bullman from which he had previously contacted E.D., that they used that

phone number to contact Bullman, and that this number was the same phone

number that Facebook indicated it used to verify the owner of the Facebook

account.

      During Bullman’s testimony, he admitted that he started a Facebook account

in May 2013. Bullman further admitted that he had had conversations with E.D.

through Facebook two or three times. According to Bullman, he was drunk and

high during these conversations, so he could not recall the content of the

                                         18
conversations in full. Notably, Bullman did not deny having the Facebook

conversations with E.D. as portrayed in the Facebook records. Bullman also

admitted he had a code he used with E.D., and he asked E.D. for the code during

the Facebook conversations to confirm he was communicating with E.D. In

reviewing the content of the Facebook messages, we note that the messages are

consistent with E.D. and Bullman’s testimony that Bullman requested E.D. to

provide him with a secret code, which E.D. was able to do.

      Based on all of the circumstances reviewed above, we conclude that there

was sufficient evidence such that a reasonable jury could have found that the

Facebook messages at issue in this case were created by Bullman. Therefore, the

trial court did not abuse its discretion in overruling Bullman’s authentication

objection and admitting the Facebook records into evidence for the jury to

determine the ultimate question of authenticity.

      With regard to Bullman’s hearsay objection, Texas Rule of Evidence

801(e)(2)(A) “plainly and unequivocally states that a criminal defendant’s own

statements, when being offered against him, are not hearsay.” Trevino v. State, 991
S.W.2d 849, 853 (Tex. Crim. App. 1999); see also Williams v. State, 402 S.W.3d
425, 438 (Tex. App.—Houston [14th Dist.] 2013, pet. ref’d). “A party’s own

statements are not hearsay and they are admissible on the logic that a party is

                                         19
estopped from challenging the fundamental reliability or trustworthiness of his

own statements.” Trevino, 991 S.W.2d at 853. Because the Facebook messages

were posted by Bullman, the trial court properly overruled his hearsay objection as

to his statements on Facebook.

      Regarding Bullman’s contention that E.D.’s statements were inadmissible

hearsay, we disagree. E.D.’s statements were offered not for the truth of the

matters asserted, but to give context to Bullman’s statements and are thus not

hearsay. See McNeil v. State, 452 S.W.3d 408, 419 (Tex. App.—Houston [1st

Dist.] 2014, pet. ref’d); see also Gardner v. State, No. 05-14-01063-CR, 2015 WL
6784270, at * 2 (Tex. App.—Dallas Nov. 6, 2015, no pet.) (mem. op., not

designated for publication); Hernandez v. State, No. 01-08-00306-CR, 2009 WL
1331649, at *6-7 (Tex. App.—Houston [1st Dist.] May 14, 2009, pet. ref’d) (mem.

op., not designated for publication).

      We conclude the trial court did not abuse its discretion in overruling

Bullman’s hearsay objection. We overrule Bullman’s third issue.

                    V. Admissibility of Telephone Recordings

      In his fourth issue, Bullman contends the trial court abused its discretion in

admitting the recording and transcription of three telephone conversations between



                                        20
Bullman and E.D. Bullman contends that the recording and transcripts containing

the telephone conversations were replete with inadmissible hearsay.

      As noted above, a party’s own statements are not hearsay when offered

against that party. Tex. R. Evid. 801(e)(2)(A). Bullman’s statements on the

recording and in the transcripts were his own statements that the State used against

him; therefore, Bullman’s statements are not hearsay and were admissible. See

Trevino, 991 S.W.2d at 853; Tex. R. Evid. 801(e)(2)(A). And, contrary to

Bullman’s contention, E.D.’s statements were offered not for the truth of the

matters asserted therein, but to give context to Bullman’s statements and are thus

not hearsay. See McNeil, 452 S.W.3d at 419. We overrule Bullman’s fourth issue.

      Having overruled all of Bullman’s issues on appeal, we affirm the trial

court’s judgment.

      AFFIRMED.




                                               ______________________________
                                                      CHARLES KREGER
                                                           Justice

Submitted on June 29, 2015
Opinion Delivered April 13, 2016
Do not publish

Before Kreger, Horton, and Johnson, JJ.
                                          21